IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00167-CV

VANESSA WATTS,
                                                            Appellant
v.

SAINT MICHAEL'S ACADEMY,
                                                            Appellee



                      From the County Court at Law No. 1
                             Brazos County, Texas
                            Trial Court No. 5077-B


                           MEMORANDUM OPINION


      Vanessa Watts appeals the trial court’s judgment rendered against her on February

11, 2016. By letter dated June 20, 2016, the Clerk of this Court notified Watts that the

appeal was subject to dismissal because the original filing fee of $205.00 had not been

paid and warned Watts that the Court would dismiss the appeal unless, within 10 days

from the date of the letter, Watts paid the filing fee or obtained indigent status for the

purposes of appeal. Ten days have passed, and Watts has not responded.
       This appeal is dismissed. TEX. R. APP. P. 42.3(c).




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 20, 2016
[CV06]




Watts v. Saint Michael's Academy                            Page 2